Citation Nr: 0818385	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-39 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post lumbar spine laminectomy with fusion.

2.  Entitlement to a separate 10 percent rating for 
radiculopathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left hip osteoarthritis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for early degenerative arthritis of the right knee.

5.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral cataracts with dry eye syndrome and 
punctuate keratitis.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
October 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
granted service connection for status post lumbar spine 
laminectomy with fusion assigning a 10 percent evaluation, 
left hip osteoarthritis assigning a 10 percent evaluation, 
degenerative arthritis of the right knee assigning a 10 
percent evaluation, and bilateral cataracts with dry eye 
syndrome and punctuate keratitis assigning a 0 percent 
evaluation.  All evaluations are effective on November 1, 
2005.  In February 2008, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO consideration of 
the new evidence.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for a right knee disability and 0 percent for 
bilateral cataracts with dry eye syndrome and punctuate 
keratitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by 
flexion most severely limited to 75 degrees, with a combined 
range of motion 200 degrees, mild radiculopathy of the right 
lower extremity, x-ray findings of postoperative changes at 
L4 and L5, and functional impairment due to pain, stiffness, 
and muscle spasms.  

2.  The veteran's left hip disability is manifested by 
flexion most severely limited to 95 degrees, and abduction to 
35 degrees, x-ray findings of advanced osteoarthritis, and 
functional impairment due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 
percent for a lumbar spine disability are not met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242-5237 (2007).

2.  The criteria for a separate 10 percent evaluation for 
radiculopathy of the right lower extremity are met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 8520 (2007).

3.  The criteria for an initial evaluation higher than 10 
percent for a left hip disability are not met. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5252 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2006 and March 2006 regarding the 
original service connection claims.  The March 2006 letter 
included general notice of the criteria for assigning 
disability ratings and effective dates.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a service connection 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  However, VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate the increased rating claims has not 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claims, as VA has obtained all relevant evidence, and 
as the appellant has demonstrated actual knowledge of what 
was necessary to substantiate the claim.  Id.  Specifically, 
the veteran testified in the February 2008 hearing how his 
back and hip disabilities affect his employment and daily 
life.  He also described how his back has spasms and requires 
use of a cane and that his back and hip have limited motion, 
which are relevant factors for rating both disabilities.  
These actions by the veteran indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process, as well as the evidence necessary to 
substantiate the claim.  The veteran's representative also is 
presumed to have basic knowledge of VA law and to have 
imparted this knowledge to the veteran.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  As both actual knowledge 
of the veteran's procedural rights, and the evidence 
necessary to substantiate the claims have been demonstrated 
and he has had a meaningful opportunity to participate in the 
development of his claim, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  The September 2006 Decision 
Review Officer Conference Report notes the veteran's 
representative's assertions that the VA examinations were 
unfair and inconclusive.  The report does not show any 
specific allegations the representative had with respect to 
these examinations.  Based on review of the examination 
reports, they are adequate to rate for VA purposes.  See 
38 C.F.R. §§ 41, 4.2.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Lumbar spine

The RO granted service connection for status post lumbar 
spine laminectomy with fusion in May 2006, assigning a 10 
percent evaluation, effective November 1, 2005.  The veteran 
appealed this action.  He testified that he wore a brace for 
his back and had problems with prolonged sitting and walking.

The veteran's lumbar spine disability is rated as 10 percent 
disabling under the General Rating Formula for Diseases and 
Injuries of the Spine for degenerative arthritis of the spine 
(Diagnostic Code 5242).  Traumatic arthritis, under 
Diagnostic Code 5010 is to be rated on limitation of motion 
of the affected parts, as arthritis degenerative.  Diagnostic 
Code 5003, degenerative arthritis, requires rating according 
to the limitation of motion of the affected joints, if such 
would result in a compensable disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees.  A 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Note 
(1) under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.

An April 2006 VA examination report shows inspection of the 
spine was normal.  There were no deformities and the veteran 
had equal range of motion and strength at 4+.  Posture and 
gait were intact; position of the head was midline.  
Curvature of the spine was normal, and the veteran had 
symmetry in appearance and rhythmic spinal motion.  On range 
of motion, forward flexion was 0 to 74 degrees; observed 
range of motion was greater.  Extension was 0 to 15 degrees, 
left and right lateral flexion to 30 degrees, and left and 
right lateral rotation was 0 to 24 degrees.  The spine did 
not have pain on motion and there was no additional loss of 
motion following repetitive use.  He had paralumbar muscle 
spasms, with no guarding or localized tenderness, preserved 
spinal contour, and normal gait.  He had no abnormal posture 
or fixed deformity or abnormality of the musculature of the 
back.  X-ray examination showed postoperative changes at L4 
and L5 but no acute findings.

The veteran's lumbar spine flexion is most severely limited 
to 74 degrees, which is rounded to 75 degrees, as required 
under Note (4) of the General Rating Formula for Diseases and 
Injuries of the Spine.  The combined range of motion is 
greater than 120 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right lateral 
rotation.  See Note (2).  In this case, the veteran's 
combined range of motion of the lumbar spine is 200 degrees.  
While he has muscle spasms, the spinal contour was preserved 
and the veteran's gait was normal.  These findings do not 
meet the requirements for the next higher 20 percent 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine.  

The medical evidence shows no findings of intervertebral disc 
syndrome, so an evaluation based on incapacitating episodes 
under Diagnostic Code 5243 does not apply. 

A separate rating for radiculopathy of the right lower 
extremity associated with the lumbar spine disability is 
warranted, however, as permitted under the regulations.  An 
August 2006 private magnetic resonance imaging (MRI) report 
of the lumbar spine shows the veteran had a clinical history 
of right leg weakness and radiculopathy.  An October 2006 
private medical record also shows an impression of right 
lumbar spine radiculopathy.  Paralysis of the sciatic nerve 
is evaluated under 38 C.F.R. § 4.124A, Diagnostic Code 8520.  
A 10 percent rating is assigned for mild incomplete paralysis 
of the sciatic nerve.  A 20 percent rating is assigned for 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent rating is assigned for moderately severe incomplete 
paralysis.  A 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost. 38 C.F.R. § 4.124A, Diagnostic Code 
8520.

The radiculopathy in the right lower extremity is shown to be 
no more than mild by the medical evidence.  While the record 
includes specific findings of radiculopathy in the right 
lower extremity and complaints of weakness in the right leg, 
an electromiographic (EMG) study of the lower extremities in 
June 2006 was found to be essentially normal.  The April 2006 
VA examination report also shows no sensory deficits in the 
sacral segments and that deep tendon and cutaneous reflexes 
were intact.  A digital rectal examination was refused; but 
the veteran denied any problems.  These findings do not more 
nearly approximate the criteria for a 20 percent evaluation 
under Diagnostic Code 8520.  

A separate evaluation for any radiculopathy in the left leg 
does not apply.  A May 2006 letter from a private physician 
notes that the veteran had shooting pain from the left thigh 
into the left calf and ankle but that this had resolved with 
surgery in June 2004 (during service).

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain and stiffness in 
the lower back and throughout the right lower leg, affecting 
his ability to do physical activities.  He also reportedly 
walked with a cane because of his back.  Any functional 
impairment in the low back and throughout the right lower 
extremity, however, already has been considered by the 10 
percent rating assigned for the spine under Diagnostic Code 
5242 and the separate 10 percent rating assigned for 
radiculopathy of the right lower extremity under Diagnostic 
Code 8520.  The April 2006 examiner specifically found that 
there was no loss of motion from repetitive use and also 
noted that the observed range of motion of the spine was 
greater than on the formal physical examination.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). The level 
of impairment in the lumbar spine and throughout the right 
lower extremity has been relatively consistent throughout 
this appeals period.  To the extent that the findings have 
been less than warranted by the ratings assigned, all doubt 
is resolved in the veteran's favor.  38 C.F.R. § 3.102.  
Therefore, "staged ratings" are inappropriate in this case.

The preponderance of the evidence is against the claim for an 
initial rating higher than 10 percent for the lumbar spine 
disability; and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.  A separate 10 percent 
rating for radiculopathy of the right lower extremity is 
warranted, but no higher.  38 C.F.R. § 4.7.



Left hip

The RO granted service connection for left hip osteoarthritis 
in May 2006, assigning a 10 percent evaluation, effective 
November 1, 2005.  The veteran appealed this action.  He 
testified that he could not bend over to pick up anything or 
tie his shoes and that there was a sharp pain in his left leg 
and buttocks.  

The veteran's left hip disability has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 for degenerative arthritis, and 5252 for limitation of 
flexion of the thigh.  Traumatic arthritis, under Diagnostic 
Code 5010 is to be rated on limitation of motion of the 
affected parts, as arthritis degenerative.  Diagnostic Code 
5003, degenerative arthritis, requires rating according to 
the limitation of motion of the affected joints, if such 
would result in a compensable disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5003. 

A 10 percent rating is assigned for limitation of flexion of 
the thigh to 45 degrees.  A 20 percent rating is assigned for 
flexion of the thigh limited to 30 degrees.  A 30 percent 
rating is assigned for flexion limited to 20 degrees.  A 40 
percent rating is assigned for flexion limited to 10 degrees.

The average normal range of flexion of the hip is from 0 to 
125 degrees.  The average normal range of hip abduction is 
from 0 to 45 degrees. See 38 C.F.R. § 4.71a, Plate II.

An April 2006 VA examination report shows complaints of 
moderate left hip pain with locking.  There was no swelling, 
heat or redness, instability, or giving way.  There also was 
no fatigability or lack of endurance.  Severity of the pain 
was 7 to 8 out of 10; frequency was daily and duration was 24 
hours, 7 days a week.  Precipitating factors were prolonged 
walking, standing, and sitting.  Alleviating factors were 
resting and stretching.  The veteran estimated that he had an 
additional limitation of motion during a flare-up of 100 
percent.  There were no episodes of dislocation or recurrent 
subluxations.  On physical examination, hip range of motion 
included flexion from 0 to 115 degrees and abduction 0 to 45 
degrees.  X-rays of the left hip showed advanced 
osteoarthritis.  The examiner found that pain, fatigue, and 
weakness would occur in the left hip during a flare-up and 
that the veteran would have 5 to 10 degrees of additional 
limitation of motion during a flare-up.

A May 2007 letter from a private physician notes decreased 
range of motion in the hip on physical examination.  His 
muscle strength in his quadriceps was within normal range.  
He had no iliotibial band tightness but had more medial 
discomfort when the hips were externally rotated.  A July 
2007 private computed tomography (CT) scan of the hip showed 
moderate to severe degenerative changes.  

The medical evidence shows the veteran's left hip flexion is 
most severely limited to 95 degrees during a flare-up; and 
abduction to 35 degrees during a flare-up.  These findings do 
not warrant a rating higher than 10 percent under Diagnostic 
Code 5252.

None of the other relevant diagnostic codes that allow for a 
rating higher than 10 percent apply.  The April 2006 VA 
examination report shows that there were no episodes of 
dislocation or recurrent subluxations of the left hip, so a 
rating under Diagnostic Code 5255 for impairment of the femur 
does not apply.  The veteran does not have motion lost beyond 
10 degrees of abduction, as the April 2006 examination report 
shows that abduction was to 45 degrees, 35 degrees during a 
flare-up.  Thus, an evaluation under Diagnostic Code 5253 for 
impairment of the thigh is inapplicable.  Ankylosis of the 
hip under Diagnostic Code 5250 also is not shown.  Ankylosis 
is defined as "immobility and consolidation of a joint due 
to disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  As the 
veteran's hip joint is not shown to be fixed, a rating under 
Diagnostic Code 5250 does not apply.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain in the left hip, 
affecting his ability to do physical activities.  Any 
functional impairment in the left hip, however, already has 
been considered by the 10 percent rating assigned under 
Diagnostic Code 5252.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  The level 
of impairment in the left hip has been relatively consistent 
throughout this appeals period.  To the extent that the 
findings have been less than warranted by the rating 
assigned, all doubt is resolved in the veteran's favor.  
38 C.F.R. § 3.102.  Therefore, "staged ratings" are 
inappropriate in this case.

The preponderance of the evidence is against the claim for an 
initial rating higher than 10 percent for the left hip 
disability; and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58. 

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. Floyd v. Brown, 9 Vet. App. 88 (1996). The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own. Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of an extraschedular evaluation for the lumbar 
spine and hip disabilities in the November 2006 statement of 
the case.

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The veteran 
testified that he was a school bus driver and that his back 
and hip disabilities caused him pain when climbing in and out 
of the bus and after sitting for long periods of time.  While 
this shows the veteran's back and hip impairment affect his 
employability, it does not rise to the level of marked 
interference with employment.  The record also does not show 
any frequent periods of hospitalization due to the back and 
hip or radiculopathy into the right lower extremity.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for status post lumbar spine laminectomy with fusion is 
denied.

Entitlement to a separate 10 percent rating for radiculopathy 
of the right lower extremity is granted, subject to the rules 
and payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for left hip osteoarthritis is denied.


REMAND

The veteran's right knee disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (for 
degenerative arthritis) and 5257 (for other impairment of the 
knee, recurrent subluxation or lateral instability).  An 
April 2006 VA joints examination report shows extension in 
the right knee to 0 degrees, which is considered full 
extension under 38 C.F.R. § 4.71a, Plate II.  An April 2006 
VA general examination report notes extension to 30 degrees 
in the right knee, however, which would warrant a 40 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
These two findings are widely divergent and must be 
reconciled before the right knee disability can be rated.  
Thus, another examination should be provided that 
specifically addresses the two findings of extension in April 
2006 and evaluates the present level of impairment in the 
right knee with respect to all potentially applicable 
diagnostic codes.  

The veteran was last evaluated for his bilateral cataracts 
with dry eye syndrome and punctuate keratitis in March 2006.  
He testified in the February 2008 hearing, however, that he 
now could not see well and could not read fine print, which 
generally indicates a worsening of the condition.  As the 
veteran has submitted statements attesting to the worsening 
of his bilateral eye condition since he was last evaluated in 
March 2006, he should be provided another VA examination to 
determine the present level of severity of his bilateral eye 
disability.  See VAOPGCPREC 11-95 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VA notice letter 
that satisfies Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) regarding his 
increased rating claims for early 
degenerative arthritis of the right knee 
and bilateral cataracts with dry eye 
syndrome and punctuate keratitis.  The 
letter should inform the veteran to submit 
evidence demonstrating a worsening of 
disability and the effect the worsening 
has on the veteran's employment and every 
day life.  The letter also should include 
a copy of 38 C.F.R. § 4.124a, Diagnostic 
Codes 5010 and 5257 and 38 C.F.R. § 4.84a, 
Diagnostic Code 6028, including a copy of 
Table V-Ratings for Central Visual Acuity 
Impairment. 

2.  Schedule the veteran for a VA 
orthopedic examination by a physician to 
determine the present severity of his 
degenerative arthritis of the right knee.  
The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.

(a)  The examiner should describe all 
symptomatology due to the veteran's 
service-connected right knee disability, 
including any limitations in range of 
motion and/or instability.

(b)  In reporting the results of range of 
motion testing, the examiner should 
specifically identify any motion 
accompanied by pain; and to the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

(c)  The examiner should specifically 
reconcile the divergent findings of 
extension on the general and joints VA 
examinations dated in April 2006 (the 
general examination finding of 30 degrees 
of extension, and the joints examination 
finding of 0 degrees of extension).  

(d)  The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected right knee 
disability on his ability to work.

The rationale for all opinions expressed 
should be provided.

3.  Schedule the veteran for a VA eye 
examination by a physician to determine 
the present severity of his bilateral 
cataracts with dry eye syndrome and 
punctuate keratitis.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected eye disability and 
determine his uncorrected visual acuity in 
the bilateral eyes.  The rationale for all 
opinions expressed should be provided.

4.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


